DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENT
On Dec. 9th, 2022, the examiner contacted Applicant’s representative, attorney James M. Turner (Reg. no. 74,602) to request approval for an examiner’s amendment to change the dependency of claim 25 which would have placed in the application in condition for allowance; claim 25 depends from claim 2, i.e. a cancelled claim. On Dec. 14th, 2022, the examiner reached out to attorney Turner again to inquire about the response to her proposed examiner’s amendment; attorney Turner informed the examiner that Applicant had not approved the proposed examiner’s amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 25 is found indefinite because it depends from cancelled claim 2. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9-12, 15-19, 24 and 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art do not disclose or suggest a method of preserving, controlling an odor, and/or enhancing and/or mediating antimicrobial activity of a substrate, the method comprising administering a surface-reacted calcium carbonate in an amount sufficient to act as a preservative, to control the odor and/or enhance and/or mediate the antimicrobial activity of the substrate, wherein the surface-reacted calcium carbonate is obtained by a process comprising the steps of: 
a) providing a calcium carbonate-comprising material, wherein the calcium carbonate-comprising material is a natural ground calcium carbonate, 
b) providing at least one H3O+ ion donor, wherein the at least one H3O+ ion donor is phosphoric acid,
c) providing at least one water-soluble metal cation source, and 
d) treating the calcium carbonate-comprising material of step a) with the at least one H3O+ ion donor of step b) and carbon dioxide in an aqueous medium to form an aqueous suspension of surface-reacted calcium carbonate, wherein in step d) the calcium carbonate-comprising material is treated with a solution comprising the at least one H3O+ ion donor of step b) and the at least one water-soluble metal cation source of step c), 
wherein the at least one water-soluble metal cation source is selected from the group consisting of copper nitrate, copper sulphate, copper acetate, copper chloride, copper bromide, copper iodide, zinc nitrate, zinc sulphate, zinc acetate, zinc chloride, zinc bromide, zinc iodide, hydrates thereof, and mixtures thereof, 
wherein the carbon dioxide is formed in-situ by the H3O+ ion donor treatment of the calcium carbonate-comprising material and/or is supplied from an external source, and wherein the at least one water-soluble metal cation source of step c) is added during step d).

U.S. Patent Application Publication No. 2014/0248340 to Schwarzentruber et al. (hereinafter Schwarzentruber), drawn to controlled release of active agents comprising a core comprising surface reacted natural or synthetic calcium carbonate, and at least one active agent, wherein the active agent is associated with the natural or synthetic calcium carbonate, disclose a process of treating the natural or synthetic calcium carbonate in which the calcium carbonate is ground prior to the treatment, then an aqueous suspension is formed with the ground product, after which an acid, i.e. a H3O+ ion donor, such as H3PO4 is contacted with the suspension. In an alternative method, the acid can be added to the water before the ground natural or synthetic calcium carbonate is added. At this stage, carbon dioxide is produced which also further treats the calcium carbonate. Subsequently, at least one water-soluble salt is added, and exemplary salts are potassium, sodium, lithium ones. In a preferred embodiment, the calcium carbonate is reacted with an acid and/or carbon dioxide in the presence of at least one compound selected from the group consisting of silicate, silica, aluminum hydroxide, earth alkali aluminate, such as sodium or potassium aluminate, magnesium oxide, or mixtures thereof (throughout the reference in particular, [0021]-[0058]). Schwarzentruber teaches the use of a core of surface-reacted calcium carbonate loaded with an active agent as a coating to improve the carrier characteristics, e.g. in terms of protecting the active agent in detrimental environments, as well as with respect to the release characteristics and control, and to protect and control the release of heat sensitive antimicrobials ([0072] and [0075]). Schwarzentruber is silent as to the use of a water-soluble metal cation source selected from the group consisting of copper nitrate, copper sulphate, copper acetate, copper chloride, copper bromide, copper iodide, zinc nitrate, zinc sulphate, zinc acetate, zinc chloride, zinc bromide, zinc iodide, hydrates thereof, and mixtures thereof. 
EP 3 088 475 to Rentsch et al. (hereinafter Rentsch), drawn to modified mineral-based filler comprising at least on alkaline earth metal carbonate-comprising material, and at least one water insoluble copper salt comprising the copper mineral malachite, disclose a process of treating the alkaline earth metal carbonate-comprising material by providing at least one alkaline earth metal carbonate-comprising material, providing at least one water soluble copper salt, contacting the at least one alkaline earth metal carbonate-comprising material with at least one water soluble copper salt to form a mixture and heating it at a temperature of 30-200°C (Throughout the reference, in particular, [0012]). The reference teaches that the alkaline earth metal carbonate-comprising material can be calcium carbonate in natural form ([0049]-[0061]) which may be used in dry or liquid form and be suspended in an aqueous suspension using a suitable dispersant such as one selected from polyphosphates, ymers, or copolymers of polycarboxylic acids salts based on acrylic acid, methacrylic acid, maleic acid, fumaric acid, or itaconic acid, and acrylamide or mixtures thereof, and the aqueous suspension comprises copper ions provided from the water soluble copper salt ([0062]-[0067]). Rentsch does not disclose or suggest providing at least one H3O+ ion donor wherein the ion donor is phosphoric acid.
There is no motivation to combine Schwarzentruber with Rentsch in order to incorporate the use of at least one H3O+ ion donor, wherein said ion donor is phosphoric acid as that taught by Schwarzentruber in the teachings of Rentsch. Additionally, there is no motivation or reason to incorporate at least one water-soluble metal cation source selected from the group consisting of copper nitrate, copper sulphate, copper acetate, copper chloride, copper bromide, copper iodide, zinc nitrate, zinc sulphate, zinc acetate, zinc chloride, zinc bromide, zinc iodide, hydrates thereof, and mixtures thereof as that taught by Rentsch in the teachings of Schwarzentruber. 
WO 2016/172329 to Rentsch et al. (hereinafter Rentsch) drawn to materials that can release micronutrient to plants, discloses modified mineral-based filler comprising at least on alkaline earth metal carbonate-comprising material, and at least one water insoluble copper salt comprising the copper mineral malachite, disclose a process of treating the alkaline earth metal carbonate-comprising material by providing at least one alkaline earth metal carbonate-comprising material, providing at least one water soluble copper salt, contacting the at least one alkaline earth metal carbonate-comprising material with at least one water soluble copper salt to form a mixture and heating it at a temperature of 30-200°C (Throughout the reference, pages 8-30). The reference teaches that the alkaline earth metal carbonate-comprising material can be calcium carbonate in natural form (pages 8, 14, and 15) which may be used in dry or liquid form and be suspended in an aqueous suspension using a suitable dispersant such as one selected from polyphosphates, ymers, or copolymers of polycarboxylic acids salts based on acrylic acid, methacrylic acid, maleic acid, fumaric acid, or itaconic acid, and acrylamide or mixtures thereof, and the aqueous suspension comprises copper ions provided from the water soluble copper salt (pages 20-22). Rentsch does not disclose or suggest providing at least one H3O+ ion donor wherein the ion donor is phosphoric acid.
Much like Schwarzentruber and EP reference to Rentsch, there is no motivation in the prior art to modify the teachings of WO reference to Rentsch in order to incorporate at least one H3O+ ion donor wherein said ion donor is phosphoric acid from the teachings of Schwarzentruber into the teachings of WO reference to Rentsch. Also, there is no motivation to a person of ordinary skill in the art to modify Schwarzentruber in order to incorporate the use of at least one water-soluble metal cation source selected from the group consisting of copper nitrate, copper sulphate, copper acetate, copper chloride, copper bromide, copper iodide, zinc nitrate, zinc sulphate, zinc acetate, zinc chloride, zinc bromide, zinc iodide, hydrates thereof, and mixtures thereof from the WO reference to Rentsch in the process of Schwarzentruber.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731